— In an action, inter alia, for a refund of excess moneys paid for a trial transcript, the plaintiff appeals from an order of the Supreme Court, Queens County (Durante, J.), dated September 2, 1986, which denied as moot his motion for leave to maintain the suit as a class action.
Ordered that the order is affirmed, with costs.
On the record presented, class action certification was properly denied. It was neither warranted nor necessary. In any event, since the defendant has tendered the excess payment, this action was properly found to be moot. Insofar as the principle involved here is concerned, this matter will be brought to the attention of the Chief Administrative Judge. Mollen, P. J., Bracken, Rubin, Hooper and Spatt, JJ., concur.